Name: Council Directive 91/339/EEC of 18 June 1991 amending for the 11th time Directive 76/769/EEC on the approximation of the laws, regulations and administrative provisions of the Member States relating to restrictions on the marketing and use of certain dangerous substances and preparations
 Type: Directive
 Subject Matter: European Union law;  marketing;  deterioration of the environment;  chemistry
 Date Published: 1991-07-12

 Avis juridique important|31991L0339Council Directive 91/339/EEC of 18 June 1991 amending for the 11th time Directive 76/769/EEC on the approximation of the laws, regulations and administrative provisions of the Member States relating to restrictions on the marketing and use of certain dangerous substances and preparations Official Journal L 186 , 12/07/1991 P. 0064 - 0065 Finnish special edition: Chapter 13 Volume 20 P. 0203 Swedish special edition: Chapter 13 Volume 20 P. 0203 COUNCIL DIRECTIVE of 18 June 1991 amending for the 11th time Directive 76/769/EEC on the approximation of the laws, regulations and administrative provisions of the Member States relating to restrictions on the marketing and use of certain dangerous substances and preparations (91/339/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100a thereof, Having regard to the proposal from the Commission (1), In cooperation with the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas measures for the progressive establishment of the internal market should be adopted over a period expiring on 31 December 1992; whereas the internal market comprises an area without internal frontiers in which the free movement of goods, persons, services and capital is ensured; Whereas Directive 76/769/EEC (4), as last amended by Directive 91/338/EEC (5), imposes, in its version as amended by Directive 85/467/EEC (6), severe restrictions on the marketing and use of PCBs and PCTs as a consequence of the risks to man and the environment; Whereas several substitutes have been developed to replace PCBs; whereas some of these substitutes, though less dangerous to man and the environment than PCBs and PCTs, nevertheless constitute a potentially high risk to man and the environment; Whereas it is therefore necessary to restrict the marketing and use of these substitutes; Whereas the substance bearing the trade name Ugilec 141 has been on the market since 1981; whereas this substance or preparations containing this substance are currently used as a dielectric fluid in condensers and transformers and as a hydraulic fluid in coal mines; whereas it is recognized that this substance is less dangerous to man and the environment than the PCBs it was designed to replace; Whereas by virtue of its ecotoxcity, persistence and potential to bioaccumulate, this substance nevertheless constitutes a high risk to the environment; whereas significant environmental contamination has already been documented in the vicinity of mining operations using this substance as a hydraulic fluid; whereas in the event of a fire involving any equipment containing this substance highly toxic substances may be given off; whereas final disposal of Ugilec 141 requires special procedures; Whereas the substance bearing the trade name Ugilec 121 or Ugilec 21, being a new substance, was notified on 15 March 1984, in accordance with Council Directive 79/831/EEC of 18 September 1979 amending for the sixth time Directive 67/548/EEC on the approximation of the laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances (7) and can therefore be marketed throughout the Community; whereas this substance has similar properties and behaviour and was intended for uses similar to that Ugilec 141; whereas the manufacturer has subsequently withdrawn the substance Ugilec 121 or 21 voluntarily from the market; whereas restrictive measures are necessary to ensure that the preparations or products containing the said substance are not re-introduced on the market at a future date; Whereas the substance bearing the trade name DBBT, being also a new substance, was notified in accordance with Directive 79/831/EEC on 16 February 1988 and can therefore be marketed throughout the Community; whereas the intended use of this substance either on its own or in preparations is as a hydraulic fluid in coal mines; whereas in the meantime a temporary official authorization granted in one Member State has expired; whereas such usage can be expected to result in significant environmental contamination; whereas by virtue of its ecotoxicity, persistence and potential to bioaccumulate this substance constitues a potentially high risk to the environment; whereas restrictive measures should be introduced before this substance has become established on the Community market; Whereas effective replacements or alternative approaches already exist which make the continued use of these three substances unnecessary; Whereas restrictions on use or marketing already adopted by certain Member States in respect of the substances referred to above or of preparations or products containing them have a direct effect on the establishment and functioning of the internal maket; whereas it is therefore necessary to approximate the laws of the Member States in this field, and consequently to amend Annex I to Directive 76/769/EEC, HAS ADOPTED THIS DIRECTIVE: Article 1 The following points are hereby added to Annex I to Directive 76/769/EEC: '25. Monomethyl - tetrachlorodiphenyl methane Trade name: Ugilec 141 CAS No 76253-60-6 As from 18 June 1994 the marketing and use of this substance and of preparations and products containing it shall be prohibited. By way of exception this provision shall not apply: 1. in the case of plant and machinery already in service on 18 June 1994 until such plant and machinery is disposed of. However, as from 18 June 1994 Member States may, on grounds of health protection and environmental protection, prohibit within their territory the use of such plant or machinery before it is disposed of; 2. in the case of the maintenance of plant and machinery already in service on 18 June 1994. As from 18 June 1994 the placing on the secondhand market of this substance, preparations containing this substance and plant/machinery containing this substance, shall be prohibited. 26. Monomethyl-dichloro-diphenyl methane - Trade name: Ugilec 121, Ugilec 21 CAS No - unknown The marketing and use of this substance and of preparations and products containing it shall be prohibited. 27. Monomethyl-dibromo-diphenyl methane - Trade name: DBBT CAS No 99688-47-8 The marketing and use of this substance and of preparations and products containing it shall be prohibited.' Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive no later than 18 June 1992. They shall forthwith inform the Commission thereof. 2. When Member States adopt the measures referred to in paragraph 1, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States. Article 3 This Directive is addressed to the Member States. Done at Luxembourg, 18 June 1991. For the Council The President G. WOHLFART (1) OJ No C 24, 1. 2. 1990, p. 20. (2) OJ No C 284, 12. 11. 1990, p. 84 and OJ No C 129, 20. 5. 1991. (3) OJ No C 168, 10. 7. 1990, p. 1. (4) OJ No L 262, 27. 9. 1976, p. 201. (5) See page 59 of this Official Journal. (6) OJ No L 269, 11. 10. 1985, p. 56. (7) OJ No L 259, 15. 10. 1979, p. 10.